                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 20-60943-rk
Mark A. Speck, II                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-6                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 02, 2020
                                      Form ID: 309A                      Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 04, 2020.
db              Mark A. Speck, II,    325 Marcus Street,    Mansfield, OH 44903-8601
26597465       +Delaware County Clerk of Courts,     PO Box 8006,   Delaware, OH 43015-8006
26597466        Douglas, Knight & Associates Inc,     Attn Ashley Thomas 299330,   PO Box 10517,
                 Bradenton, FL 34282-0517
26597467        Jessica L. Monday Esq,    108 E Findlay St,    Carey, OH 43316-1248
26597468        Larry D Noggle,    PO Box 221,    Nevada, OH 44849-0221
26597469        Marion Co CSEA,    620 Leader St,    Marion, OH 43302-2230
26597470        OH Dept of JFS,    Office of Legal Services,    30 E Broad St Fl 31,   Columbus, OH 43215-3414
26597471        Rachel Clark,   2453 Township Road 169,     Cardington, OH 43315-9309

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bk.joshbrown@gmail.com Jun 02 2020 23:01:05     R Joshua Brown,    32 Lutz Avenue,
                 Lexington, OH 44904
tr             +EDI: BJLMASON.COM Jun 03 2020 02:28:00     Josiah L. Mason,    Canton,   153 W Main Street,
                 P.O. Box 345,   Ashland, OH 44805-0345
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jun 02 2020 23:02:31      Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,   Suite 441,    Cleveland, OH 44114-1234
26597463        E-mail/Text: bknotices@autoacceptance.com Jun 02 2020 23:04:25      Automobile Acceptance Corp,
                 749 Main St,   Riverdale, GA 30274-2398
26597462        E-mail/Text: bnc@advanceamerica.net Jun 02 2020 23:03:07     Advance America,    1331 W 1st St,
                 Springfield, OH 45504-1920
26597464        E-mail/Text: bankruptcy@cashmaxohio.com Jun 02 2020 23:04:08      CashMax,   2025 August Dr,
                 Ontario, OH 44906-3351
26597472       +E-mail/Text: ebn-noticing@richlandcountyoh.us Jun 02 2020 23:04:11
                 Richland County Treasurer,   50 Park Ave E,   Mansfield, OH 44902-1895
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 2, 2020 at the address(es) listed below:
              Josiah L. Mason   jlmasontrustee@joemasonlaw.com, oh23@ecfcbis.com
              R Joshua Brown   on behalf of Debtor Mark A. Speck, II bk.joshbrown@gmail.com,
               G9873@notify.cincompass.com
                                                                                             TOTAL: 2




           20-60943-rk          Doc 7       FILED 06/04/20           ENTERED 06/05/20 00:19:52                    Page 1 of 3
Information to identify the case:
Debtor 1              Mark A. Speck II                                                  Social Security number or ITIN        xxx−xx−2583
                      First Name    Middle Name     Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name    Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of Ohio
                                                                                        Date case filed for chapter 7 5/29/20
Case number:          20−60943−rk


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        Mark A. Speck II

2.      All other names used in the
        last 8 years

3.     Address                                325 Marcus Street
                                              Mansfield, OH 44903−8601

4.     Debtor's attorney                      R Joshua Brown                                        Contact phone (419) 884−0655
                                              32 Lutz Avenue
       Name and address                       Lexington, OH 44904                                   Email: bk.joshbrown@gmail.com

5.     Bankruptcy trustee                     Josiah L. Mason                                       Contact phone (419) 289−1600
                                              Canton
       Name and address                       153 W Main Street                                     Email: jlmasontrustee@joemasonlaw.com
                                              P.O. Box 345
                                              Ashland, OH 44805−2219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




       20-60943-rk                 Doc 7      FILED 06/04/20             ENTERED 06/05/20 00:19:52                     Page 2 of 3
Debtor Mark A. Speck II                                                                                                  Case number 20−60943−rk


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Ralph Regula U.S. Courthouse                                   9:00 AM − 4:00 PM
    Documents in this case may be filed at this 401 McKinley Avenue SW
    address. You may inspect all records filed Canton, OH 44702                                                Contact phone 330−458−2120
    in this case at this office or online at
    www.pacer.gov.
    www.ohnb.uscourts.gov.                                                                                     Date: 6/2/20

7. Meeting of creditors                           July 16, 2020 at 10:00 AM                                    Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.   341 meeting will be conducted
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                 remotely. Please check the
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                     docket or with the case trustee
                                                  *** Valid photo identification required ***                  for procedures.
                                                  *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 9/14/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2




       20-60943-rk                Doc 7          FILED 06/04/20              ENTERED 06/05/20 00:19:52                          Page 3 of 3
